           Case 1:19-cv-06002-LJL Document 56 Filed 05/08/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


IN RE MERRILL, BOFA, AND MORGAN                   Master Docket No. 19-cv-6002 (LJL)
STANLEY SPOOFING LITIGATION

                                                  ORAL ARGUMENT REQUESTED

THIS DOCUMENT RELATES TO: ALL
ACTIONS



                      NOTICE OF MOTION TO DISMISS BY
                 DEFENDANTS JOHN PACILIO AND EDWARD BASES

       PLEASE TAKE NOTICE that upon (i) the accompanying Memorandum of Law, and (ii)

the Bank Defendants’ Joint Memorandum of Law in Support of their Motion to Dismiss the First

Amended Consolidated Class Action Complaint, filed contemporaneously herewith, Defendants

John Pacilio and Edward Bases (the “Individual Defendants”), by their undersigned counsel, will

respectfully move this Court, before the Honorable Judge Lewis Liman, United States District

Judge, Southern District of New York, for an order pursuant to Federal Rule of Civil Procedure

12(b)(6) dismissing Plaintiffs’ Consolidated Class Action Complaint (ECF 51), on the following

grounds:

       (1)    Plaintiffs’ claims under the Commodity Exchange Act (“CEA”) and for unjust

              enrichment are barred by the applicable statute of limitations;

       (2)    The CEA does not provide a private right of action to pursue alleged “spoofing”

              violations, and Plaintiffs’ claims are based on spoofing, not manipulation;

       (3)    Plaintiffs fail to allege that they suffered actual damages;
           Case 1:19-cv-06002-LJL Document 56 Filed 05/08/20 Page 2 of 3



        (4)    Plaintiffs fail to plead CEA manipulative device claims for conduct that occurred

               before August 15, 2011 because the relevant statute and rule were not in effect

               before that time;

        (5)    Plaintiffs fail to state a claim for unjust enrichment;

        (6)    Plaintiffs fail to state a claim against the Individual Defendants for market

               manipulation;

        (7)    Plaintiffs fail to state a claim against the Individual Defendants for manipulative

               device; and

        (8)    Plaintiffs fail to state a claim against the Individual Defendants for principal-agent

               liability.

        The support for grounds (1) through (5) above are set forth in the Bank Defendants’ Joint

Memorandum of Law in Support of their Motion to Dismiss the First Amended Consolidated Class

Action Complaint, filed at ECF 55, and the support for grounds (6) through (8) above are set forth

in the Individual Defendants’ accompanying Memorandum of Law in support of their motion to

dismiss.

        PLEASE TAKE FURTHER NOTICE THAT pursuant to the so-ordered schedule

entered into by the parties, dated February 3, 2020, ECF 45, Plaintiffs shall serve any paper in

opposition on or before July 7, 2020, and Defendants shall serve any reply no later than August 6,

2020.




                                                  2
         Case 1:19-cv-06002-LJL Document 56 Filed 05/08/20 Page 3 of 3



Dated: May 8, 2020

                                           By: /s/ David H. McGill

                                           David H. McGill
                                           Erika L. Berman (pro hac vice forthcoming)
                                           Geoffrey J. Derrick
                                           KOBRE & KIM LLP
                                           1919 M Street, NW
                                           Washington, DC 20036
                                           (202) 664-1900
                                           david.mcgill@kobrekim.com
                                           erika.berman@kobrekim.com
                                           geoffrey.derrick@kobrekim.com

                                           Jonathan D. Cogan
                                           KOBRE & KIM LLP
                                           800 Third Avenue
                                           New York, New York 10022
                                           (212) 488-1200
                                           jonathan.cogan@kobrekim.com


                                           Attorneys for John Pacilio



                                           By: /s/ Evan Cohen (on consent)

                                           Evan Cohen
                                           David Allen
                                           FINN DIXON & HERLING
                                           6 Landmark Square
                                           Stamford, CT 06901
                                           (203) 325-5000
                                           ECohen@fdh.com
                                           DAllen@fdh.com

                                           Attorneys for Edward Bases




                                       3
